EXHIBIT 99.3 NISSAN MASTER OWNER TRUST RECEIVABLES, SERIES 2016-A Monthly Servicer's Statement for the month endedMay 31, 2017 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 42.38% From 01-May-17 15-May-17 15-Jun-17 Floating Allocation Percentage at Month-End 79.97% To 31-May-17 15-Jun-17 Days 31 Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2016-A balances were: Payment Date Period Period 6/17/2019 12/1/2018 No Notes $ A1 A2 Principal Amount of Debt Accumulation Account Required Overcollateralization $ Beginning - Required Overcollateralization Increase - MPR < 35% $ Payout - Required Overcollateralization Increase - MPR < 30% $ Additions - Incremental Overcollateralization Amount $ Ending Balance - Series Nominal Liquidation Amount Distributions to Investors Required Participation Amount $ A1 Days 31 Excess Receivables $ A1 LIBOR % A1 Applicable Margin % Total Collateral % Collateral as Percent of Notes % A2 Days 30 A2 Fixed Rate % NMOTR Trust Pool Activity Actual Per $1000 During the past Collection Period, the following activity occurred: Interest A1 Principal A1 - - NMOTR Total Pool Beginning Gross Principal Pool Balance $ % Total Principal Collections $ ) Actual Per $1000 Investment in New Receivables $ Interest A2 Receivables Added for Additional Accounts $ Principal A2 - - Repurchases $ ) Principal Default Amounts $ Principal Reallocation $ Total Due Investors New Series Issued During Collection Period $ Servicing Fee Less Net CMA Offset $ ) Excess Cash Flow Less Servicing Adjustment $ ) Ending Balance $ SAP for Next Period % Reserve Account Average Receivable Balance $ Required Balance $ Monthly Payment Rate % Current Balance $ Deficit/(Excess) $ - Interest Collections During the past collection period, the following activity occurred: NMOTR 'Status Trigger' Total Pool Total Interest Collections $ Threshold Actual Principal Reallocations Status Percentage % % Recoveries on Receivables Written Off Total Available $ Pass / Fail PASS Page 11 of 19
